Citation Nr: 0204161	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  98-00 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a the assignment of a higher rating for major 
depression, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from December 1977 to November 
1990 with 7 years of prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection and assigned a 10 percent 
disability evaluation for major depression, effective from 
April 1995.  The veteran appealed. In March 2000, the Board 
remanded the claim for additional development.  


FINDINGS OF FACT

1.  In September 2000, the veteran failed without adequate 
reason to report for a VA examination that had been scheduled 
to evaluate the severity of his major depression for the 
purpose of determining his entitlement to a higher 
evaluation.

2.  The veteran's psychiatric disorder is manifested 
primarily by symptoms that includes depressed mood, poor 
hygiene, suicidal ideation and sleep impairment; without more 
than moderate impairment in social functioning or industrial 
capability.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for service-
connected major depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.655, Part 4, 
including § 4.3, Diagnostic Code 9434 (2001) ); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during this 
appeal.  On November 9, 2000, the VCAA (codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) provided to both the veteran and 
his representative, specifically satisfies the requirement at 
§ 5103 of the new statute and that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Further, the August 2001 
supplemental statement of the case (SSOC) indicates that the 
veteran was notified of the VCAA.  A March 2000 letter from 
the RO to the veteran, as well as the August 2001 SSOC, show 
that he was notified of the consequences of failing to report 
for a scheduled VA examination.

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), have also been fulfilled and that all evidence 
and records identified by the veteran as plausibly relevant 
to his pending claim has been collected for review.  The 
veteran has been given an opportunity to present testimony at 
a hearing; however, he declined.  Furthermore, a VA 
examination was scheduled in September 2000; however, the 
veteran failed to appear.  Therefore, the Board finds that 
further assistance is not needed.  

The veteran appealed the January 1997 rating decision that 
granted service connection and assigned a 10 percent 
disability evaluation for major depression, effective from 
April 1995.  In March 2000, the Board remanded the claim and 
inter alia requested that the RO schedule an examination for 
the veteran.  That same month, the RO sent the veteran a 
letter notifying him that he would soon be scheduled for a VA 
examination, and of the consequences for failing to appear 
for such examination.  Internal correspondence from the RO, 
dated July 27, 2001, notes that an examination was requested 
on August 14, 2000, and that an examination was set for 
September 27, 2000.  This document indicates that the veteran 
failed  to report for his September 2000 examination.  

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to 
meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. 3.326(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  In this case, the 
examination in 2000 to which the veteran failed to report was 
scheduled in connection with his appeal from the original 
rating for his service-connected disability.  Therefore, the 
Board will rate the claim based on the evidence of record.  

The Board initially notes that, as is commonly the case, a 
copy of the notice sent to the veteran notifying him of the 
September 7, 2000 examination is not associated with the 
claims file.  The United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court)  has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  The Board 
further notes that the veteran has not argued that he did not 
receive notice of this examination.  Accordingly, it is 
presumed that the RO sent timely notice of the September 7, 
2000 examination to the veteran at his most recent address of 
record.  

As previously noted, the veteran failed to report for his 
September 7, 2000 VA examination, which had been scheduled to 
evaluate his major depression.  Neither he nor his 
representative have offered any explanation as to why he 
failed to appear for this examination.  Also, there is no 
evidence that he contacted either the VA medical facility or 
the RO concerning his missed appointment, or that he has 
subsequently requested that another examination be 
rescheduled.  Accordingly, the Board finds that there is no 
evidence of record demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report to 
this scheduled examination.  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA SCHEDULE FOR RATING DISABILITIES 
(Schedule), 38 C.F.R. Part 4.  Essentially, these evaluations 
are based, in large degree, on the impairment that current 
clinical findings objectively show to be the result of a 
service-connected disability.  Service connection is in 
effect for major depression, and is assigned a 10 percent 
disability evaluation.  

Based on inservice treatment and VA examination, a January 
1997 rating action granted service connection for major 
depression under Diagnostic Code 9434, effective in April 
1995.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  

A noncompensable rating is assigned when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  

Based on review of the record, the Board finds that the 
evidence provides a basis for a 30 percent evaluation, and no 
higher.  In regard to industrial impairment, it appears that 
he is currently unemployed.  An August 1998 report of an 
examination conducted in conjunction with Social Security 
Administration (SSA) benefits, shows that the veteran 
reported that he had 2 years of college education and he 
majored in business management.  He indicated that was 
employed as an automobile mechanic in 1992.  He also reported 
that prior to hospitalization for a suicide attempt in 1994, 
he owned a mechanic shop.  

In regard to social abilities, the veteran reported at the 
August 1998 SSA examination that he had been married for 23 
years.  He lives with his spouse and 30 year old son.  SSA 
records dated in October 1998 show that the veteran was 
arrested for assaulting his son.  

At a VA examination in September 1995, the veteran reported 
that his symptoms included excessive worry, sleep impairment, 
decreased concentration, poor appetite, feelings of 
hopelessness, suicide ideation, and a feeling of being 
overwhelmed by minor problems.  He reported that he was 
hospitalized in 1994 subsequent to a suicide attempt.  His 
medication included Zoloft and Restoril.  

On examination, it was noted that the veteran was unshaven, 
his clothes fit loosely, and a musty odor was present.  He 
appeared preoccupied with inner thoughts.  The examiner 
indicated that he was nervous and fidgety.  His affective 
responses were very constricted with low intensity.  He would 
give a superficial laugh when talking of his 1994 suicide 
attempt.  He was cooperative, his thinking was goal directed, 
associations were tight, and ideas related.  He denied 
hallucinations or delusions.  His judgment was reality based 
and realistic for present and future goals.  Records 
concerning the July 1994 suicide attempt were later received 
into the record.

On the August 1998 mental status SSA examination, the veteran 
was oriented to time place, person, and circumstances.  He 
was pleasant and cooperative.  He was neat but had a slight 
odor.  He made minimal eye contact.  His judgement and social 
skills were considered good.  The examiner recommended 
further psychiatric treatment.  The examiner commented that 
there was no reason that the veteran could not maintain 
employment.  The psychologist indicated that there was no 
reason that the veteran could not understand, carry out 
instructions, remember instructions, respond to supervision 
and co-workers in a work-setting.   

VA outpatient records dated between April 1999 and May 2000 
relate that the veteran received intermittent care for 
exacerbation of his psychiatric symptoms.  It was noted that 
he had ongoing financial and legal difficulties.  At times, 
his spouse contacted the facility to report despondent 
behavior by the veteran.  In May 2000, it was noted that he 
had overdosed on medication the past weekend.  It was also 
noted that he had missed several appointments and had not 
received his medication.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the criteria outlined in the Schedule, the 
Board notes that in 1998, a SSA psychologist reported minimal 
manifestations regarding the veteran's psychiatric disorder.  
Moreover, the most recent VA outpatient records reflect that 
for periods of time, the veteran did not comply strictly with 
his medication regime.  

However, the veteran has been described as having problems 
with routine self care.  VA and private examiners repeatedly 
indicate that the veteran neglects his grooming and hygiene.  
A psychologist in reporting conclusions at a March 1995 SSA 
evaluation, noted that the veteran was unable to maintain 
attention for a minimal acceptable period when certain tests 
were administered for assessing functional capacity.  At the 
VA examination in 1995, his affect was described as 
constricted.  In assessing his functional capacity, an 
October 1998 SSA report noted that the veteran could maintain 
concentration for 2+ hours for simple tasks but he would have 
trouble with detailed tasks.  Furthermore, in considering his 
social abilities, he has been arrested for assaultive 
behavior and has attempted suicide on two documented 
occasions since 1994.

Still further, in reviewing the record, it is noted that the 
VA examiners including his social worker and psychiatrist 
have consistently assigned the veteran Global Assessment of 
Functioning (GAF) scores of 55.  A GAF score between 51 and 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  See DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition) at 44-47.  A 30 
percent disability rating reflects the existence of moderate 
psychiatric symptoms. 

Although the reported findings are consistent with a 30 
percent evaluation, the record does not support assignment of 
a higher disability evaluation.  In this case, the VA 
examination report notes some anxiety and depression.  
However, his conversation was normal -- not circumstantial, 
circumlocutory, stereotyped, illogical, obscure, or 
irrelevant.  The veteran did not describe panic attacks at 
either the VA examination or SSA evaluations.  His memory 
impairment has not been described as limited to retention of 
only highly learned tasks, much less marked by memory loss 
for close relatives, or his own occupation or name.  Neither 
his judgment nor abstract thinking was described as impaired.  
He appeared to be able to function independently, 
appropriately, and effectively.  He was well oriented, rather 
than disoriented.  He had no obsessional rituals.  Such 
manifestations as suspiciousness, memory loss or weekly panic 
attacks have not been described at any examination.  
Moreover, the assigned GAF scores would not support a 
conclusion that a higher evaluation is warranted.  A 30 
percent evaluation takes into consideration increased 
symptoms during periods of significant stress, including the 
reported sleep impairment and depressed moods.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

The two finding that are listed under the criteria for higher 
disability evaluations are the veteran's neglect of personal 
appearance and hygiene, and his suicidal ideation, both of 
which are listed under the 70 percent rating.  These two 
findings, however, are not shown to produce occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.  
He has had two documented suicide attempts due to overdose of 
medication - one in 1994, which is before the effective date 
of service connection, and the other in 2000.  The treatment 
notes that refer to the latter attempt indicate that the 
veteran had not been keeping appointments and had not been 
getting his antidepressant medication for some time before 
that incident.  Notably, the treatment records and 
examination reports do not indicate that these two widely 
spaced incidents produced occupational and social impairment 
with deficiencies in most areas during the period in 
question.  Likewise, although the veteran did neglect his 
personal hygiene at times, this, alone, would not support the 
assignment of a 70 percent rating in the absence of 
deficiencies in most areas, which have not been demonstrated. 

When evaluating an increased rating claim the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
case, the evidence does not suggest that the veteran's 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

In regards to industrial impairment, as noted, the veteran 
has reported that he is no longer working.  Although the SSA 
records indicate that the veteran has been unemployed since 
1995, a review of the records does not show that his 
unemployment resulted solely from his service-connected major 
depression.  The SSA records indicate that his cardiovascular 
disease, as well as psychiatric disability, were significant 
impediments to him gaining employment.  Furthermore, the 
veteran has not produced any documents from any former place 
of employment showing that the service-connected major 
depression alone markedly interfered with employment, so as 
to support the assignment of an extraschedular evaluation for 
this disability. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization 
recently.  Although the veteran is receiving continuing care, 
the VA records show that it is on an outpatient basis.  As 
discussed above, the medical evidence reveals that no more 
than a 30 percent disability evaluation is in order for the 
veteran's major depression.  Neither his statements nor the 
medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.


ORDER

A 30 percent evaluation, and no higher, for major depression 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

